Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 16, 28 and 29 fall within one of the statutory categories?  Claims 16 and 29 are a method and a system, and as such fall within one of the statutory categories. And claim 28 is directed to a computer program product comprising a non-transitory computer readable medium, hence it is statutory.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, claims 16, 28 and 29 are directed to mental processes. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or 
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method of claim 16 and the system of claim 29 contain a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  The claims merely seek to analyze paths for robot to process different regions of a workpiece. A human can look at a workpiece and determine a path to process a workpiece e.g. look at a cubed workpiece and determine robot path to turn 90 degrees at edges. Same can be performed for numerous variants of workpiece in human mind. The “carrying out a path planning to determine tool paths for at least one first region of the workpiece and verifying the determined tool paths based on the first virtual workpiece” is an abstract idea because it is a mental process. As explained above, a human can look at a virtual workpiece (displayed on screen) and plan a path for robot tool to process it and verify the path to be effective, safe etc. It example of a cube, a human can plan a path having 90 degrees turns and verify that a particular turn at a particular edge will cause the robot tool to process a particular side e.g. a 90 degree turn at top edge of front facing side will move the tool to top side of the cube. Under same principle, “carrying out a path planning to determine tool paths for at least one second region of the workpiece and verifying the determined tool paths based on the second virtual workpiece” is also a mental process because a path can be planned and verified for other sides of the cube. 
Same limitation is recited claim 28, hence is also directed towards an abstract idea.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 16, 28 and 29 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. 

Claim 16 recites “computer-aided programming of robots for processing of workpieces, the method comprising: generating a first virtual workpiece by virtually superposing models of numerous workpiece variants of a workpiece using a software tool run on a workstation”. This is assisting a user in comprehending a workpiece that has numerous variants superposed. And as computer aided programming does do anything more than superposition, the claim does not recite using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Similarly “generating a second virtual workpiece by virtually 
Therefore the software tool run on a workstation is not integrated into a practical application: See also MPEP 2106.04(d).

Claims 28 and 29 recite same limitation with no additional elements, hence the computer program product of claim 28 and system of claim 29 do not add judicial exception into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception. The limitation “wherein the first virtual workpiece does not comprise the same number of superposed workpiece variants as the second virtual workpiece” only limits the claim and adds no limitation that amount to significantly more that the judicial exception.

With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.



CONCLUSION
Thus, since claims 16, 28 and 29 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 16, 28 and 29 are directed towards non-statutory subject matter.
With respect to claim 17, the claim merely defines that workpiece variants are number of local geometric forms of a base body. This does not integrate it to a practical application or amount to significantly more.

With respect to claim 18, the claim merely defines what local geometric forms are. This does not amount to a practical application or amount to significantly more.


With respect to claim 19, the claim merely defines different regions of a workpiece. As human can analyze a processing path on a workpiece, processing path with various geometric forms at 

With respect to claim 20, the claim further limits what verifying tool path comprises. This is still a mental process and is not considered a practical application of significantly more.


With respect to claim 21, the claim further limits the claim as movement of the tool is considered. It is still a mental process and cannot be considered a practical application or significantly more.

With respect to claim 22, the claim further limits the claim as geometric forms that reveal a collision risk are not considered. A workpiece oriented horizontally has lower risk of colliding with robot than when it is oriented vertically when robot moves over the workpiece from one side to other, and a human can only consider orienting the workpiece horizontally i.e. not consider vertical orientation. Hence it is a mental process.


With respect to claim 23, automatically generating as robot program representing the verified robot movements cannot be considered a practical application as there is not recital of control action or control instruction for the robot to actually move. Therefore it is generic linking to a technological environment and not integrating it to a practical application.

With respect to claim 24, the claim further limits the claim by removing variants that reveal risk of collision. A workpiece when oriented horizontally is one variant and same workpiece 


With respect to claim 25, computer aided determination of virtual workpiece variants is generic linking to a technological environment as a user can modify the workpiece in computer simulation and verify robot movement in mind. In the alternative, the user can move a cursor, pointer or simulated robot along a path to determine if a collision is expected. This is not considered a practical application as no other limitation is recited to integrate computer to a practical application or significantly more.

With respect to claim 26,   the claim further limits the claim by removing variants that reveal risk of collision. A workpiece when oriented horizontally is one variant and same workpiece represents another variant when oriented vertically. Thus a human can only consider variants that reveal no collision risk. Same can be done to local geometric forms of the workpiece. Therefore it is a mental process and cannot be considered a practical application or significantly more.


With respect to claim 27, the claim merely assigns robot movements to workpiece variants in virtual workpiece. This is still a mental process as a human can decide best movement path for robot.

With respect to claim 30, the claim merely defines what the software tool is programmed for. A human can look at virtual workpiece and verify a movement path around the workpiece. As the claim only recites generating robot program of verified robot movements, and there is no recital of control action of the robot or utilizing the robot program to cause the robot to move, this is not considered a practical application and does not amount to significantly more than a judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 21 is rejected under 35 USC 112(b) because:
	Claim recites “wherein only the movement of the tool and not movement of a robot that moves the tool is considered when simulating the movement of the tool along the planned tool paths”. It is unclear what “only the movement of the tool” refers to. Is movement of the tool motion of the tool in processing the workpiece e.g. for a polishing robot the tool moves in circular motion. Or is movement of the tool only movement of the TCP of the robot. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16, 17, 20- 23, 25 and 28-30   are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Eberst (US Publication No. 20140371905).

For claim 16, Eberst teaches:  A method for computer-aided programming of robots for processing of workpieces (Abstract, disclosing automatically generating charts for processing (e.g., treating, machining) a workpiece with a tool of an industrial robot), the method comprising: 

generating a first virtual workpiece by virtually superposing models numerous workpiece variants of a workpiece using a software tool run on a workstation ([0040], disclosing variations 

carrying out a path planning to determine tool paths for at least one first region of the workpiece and verifying the determined tool paths based on the first virtual workpiece ([0057], disclosing precise collision-free motion is planned and simulated. Path 21.1 and 21.2 in figure 1 are on first region of the workpiece); 

generating a second virtual workpiece by virtually superposing models of numerous variants of the workpiece using a software tool run on a workstation ([0040], disclosing variations in the shape and position of the work piece and other parameter variations are to be taken into consideration, the original chart is simulated for various combinations of parameter variations and/or imperfections. Figure 1 disclosing workpiece 20 in X Y Z coordinate system. Portion of workpiece in XZ plane is first superposed model and portion in YZ plane is second virtual workpiece), wherein the first virtual workpiece does not comprise the same number of superposed workpiece variants as the second virtual workpiece ([0040], disclosing variations in the shape and position of the work piece and other parameter variations are to be taken into consideration, the original chart is simulated for various combinations of parameter variations and/or imperfections. As shape of workpiece is in XZ plane is different from its shape in XY plane i.e. workpiece in plane XZ has 6 sides whereas it has 4 sides in YZ plane, number of variations in XZ plane will be more than number of variations in YZ plane); and 



For claim 17, Eberst teaches: The method of claim 16, wherein each of the workpiece variants comprises a number of specific local geometric forms of a base body ([0040], disclosing variations in the shape and position of the work piece and other parameter variations are to be taken into consideration, the original chart is simulated for various combinations of parameter variations and/or imperfections, and different combinations of parameter variations are chosen such that the entire range of potential parameter variations, particularly, the "worst cases", are covered. Figure 1 shows workpiece 20 in XYZ coordinate system, it has 6 sides in XZ plane and 4 sides in YZ plane. Variants comprise change in length of sides is specific local geometric forms).

For claim 20, Eberst teaches: The method of claim 16, wherein verifying the determined tool paths comprises: simulating a movement of a tool along planned tool paths and, based on the simulation, testing whether the simulated movement of the tool is possible without collision ([0040], disclosing original chart is simulated for various combinations of parameter variations and/or imperfections, in order to determine whether the chart can be implemented in principle for the relevant case (i.e. the path is feasible without collision)); 

and/or simulating the processing results obtained by the tool while the tool is being moved and, based on the simulation, testing whether the results fulfill a specified criterion ([0040], disclosing original chart is simulated for various combinations of parameter variations and/or 

For claim 21, Eberst teaches: The method of claim 20, wherein only the movement of the tool and not movement of a robot that moves the tool is considered when simulating the movement of the tool along the planned tool paths ([0011], disclosing preparing an initial chart comprising a plurality of tool paths for a work piece in a specific target position and for specific process parameters that describe the processing and/or machining, wherein one tool path defines the desired movement of the tool along the work piece. [0040], disclosing variations in the shape and position of the work piece and other parameter variations are to be taken into consideration, the original chart is simulated for various combinations of parameter variations and/or imperfections, in order to determine whether the chart can be implemented in principle for the relevant case (i.e. the path is feasible without collision). Therefore movement path of tool is considered for possibility of collision).

For claim 22, Eberst teaches: The method of claim 20, wherein for the path planning in the first region, the second number of geometric forms in the second region that are considered in the simulation is as large as possible ([0040], disclosing different combinations of parameter variations are chosen such that the entire range of potential parameter variations, particularly, the "worst cases", are covered. Geometric forms have to be as large as possible to simulate worst case scenario for out of tolerance parameter. [0030], disclosing variations and/or tolerances are, e.g., deviations in the shape and/or the position of the work piece from the target values that are assumed during creation of the robot program), whereby, in the second 

For claim 23, Eberst teaches: The method of claim 16, further comprising: computer-aided determining of robot movements that are suitable for following with a tool the tool paths determined in the first region ([0056-0057], disclosing From the tool paths, the target position and target speed for each robot axis for a target point in time are calculated using the inverse kinematics for all planned path points); 

verifying the determined robot movements by simulation based on the first virtual workpiece or on a further modified first virtual workpiece ([0057], disclosing precise collision-free motion is planned and simulated according to known (e.g. PRM, RRT) methods. With sufficient computation time, in one embodiment example of the method described here, the process for the motion of the robot precisely predicted in this manner is simulated); and 

automatically generating a robot program representing the verified robot movements ([0049], disclosing method for the computer-assisted automatic (computer-assisted) generation of optimized workflows (charts) for robots and/or of corresponding robot programs. Therefore 

For claim 25, Eberst teaches: The method of claim 23, wherein the first and the second regions are located in a segment of the workpiece (figure 1 showing workpiece 20 in XYZ coordinate system, first region is in XZ plane and second region is in YZ plane), the method further comprising: 

generating a modified virtual workpiece that includes at least some of the workpiece variants contained both in the first virtual workpiece and in the second virtual workpiece ([0040], disclosing variations in the shape and position of the work piece and other parameter variations are to be taken into consideration, the original chart is simulated for various combinations of parameter variations and/or imperfections, and different combinations of parameter variations are chosen such that the entire range of potential parameter variations, particularly, the "worst cases", are covered. With respect to figure 1, variants of workpiece in Z domain are included in both XZ and YZ planes)

computer-aided determining of robot movements that are suitable for following the determined tool paths in the segment of the workpiece ([0056-0057], disclosing From the tool paths, the target position and target speed for each robot axis for a target point in time are calculated using the inverse kinematics for all planned path points); and 

verifying the determined robot movements by means of simulation based on the modified virtual workpiece ([0057], disclosing precise collision-free motion is planned and simulated 

For claim 28, Eberst teaches: A computer program product comprising a non-transitory computer readable medium storing a computer program operable for computer-aided programming of robots for processing of workpieces ([0008], disclosing system and a method for the automatic, computer-assisted generation of workflow charts for processing or machining a work piece by means of a tool using an industrial robot), the computer program comprising: 

program instructions to generate a first virtual workpiece by virtually superposing models of numerous workpiece variants of a workpiece using a software tool run on a workstation ([0040], disclosing variations in the shape and position of the work piece and other parameter variations are to be taken into consideration, the original chart is simulated for various combinations of parameter variations and/or imperfections. Figure 1 disclosing workpiece 20 in X Y Z coordinate system. Portion of workpiece in XZ plane is first superposed model); 

program instructions to carry out a path planning to determine tool paths for at least one first region of the workpiece and verifying the determined tool paths based on the first virtual workpiece ([0057], disclosing precise collision-free motion is planned and simulated. Path 21.1 and 21.2 in figure 1 are on first region of the workpiece); 

program instructions to generate a second virtual workpiece by virtually superposing models of numerous workpiece variants of the workpiece using a software tool run on a workstation 

program instructions to carry out a path planning to determine tool paths for at least one second region of the workpiece and verifying the determined tool paths based on the second virtual workpiece ([0057], disclosing precise collision-free motion is planned and simulated. Path 21.3 in figure 1 is on second region of the workpiece).

For claim 29, Eberst teaches: A system for the computer-aided programming of robots for the processing of workpieces ([0008], disclosing system and a method for the automatic, computer-assisted generation of workflow charts for processing or machining a work piece by means of a tool using an industrial robot); 

the system comprising: a workstation with at least one processor ([0008], disclosing system and a method for the automatic, computer-assisted generation of workflow charts for processing or 

a software tool run by the at least one processor of the workstation ([0008], disclosing system and a method for the automatic, computer-assisted generation of workflow charts for processing or machining a work piece by means of a tool using an industrial robot. As it is a computer assisted method, it has a software), the software tool being programmed to: 

generate various virtual workpieces, wherein models of numerous workpiece variants of a workpiece are virtually superposed ([0040], disclosing variations in the shape and position of the work piece and other parameter variations are to be taken into consideration, the original chart is simulated for various combinations of parameter variations and/or imperfections); and 
verify in simulations tool paths for the processing of different regions of the workpiece, wherein different virtual workpieces are used for different regions of the workpiece ([0057], disclosing precise collision-free motion is planned and simulated. Path 21.1 and 21.2 in figure 1 are on first region of the workpiece and 21.3 is on second region of the workpiece).

For claim 30, Eberst teaches: The system of claim 29, wherein the software tool is further programmed to: determine robot movements that are suitable for following with a tool the determined tool paths in the first region of the workpiece ([0011], disclosing preparing an initial chart comprising a plurality of tool paths for a work piece in a specific target position and for specific process parameters that describe the processing and/or machining, wherein one tool path defines the desired movement of the tool along the work piece. [0040], disclosing 

verify the determined robot movements by means of simulation based on a first virtual workpiece that was also used for the verification of the tool paths of the first region or based on a modified virtual workpiece ([0057], disclosing precise collision-free motion is planned and simulated according to known (e.g. PRM, RRT) methods. With sufficient computation time, in one embodiment example of the method described here, the process for the motion of the robot precisely predicted in this manner is simulated); and 
generating a robot program that represents the verified robot movements ([0049], disclosing method for the computer-assisted automatic (computer-assisted) generation of optimized workflows (charts) for robots and/or of corresponding robot programs. Therefore when robot movements are verified to be collision free, program representing movements is automatically generated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eberst (US Publication No. 20140371905) in vies of Li (US Publication No. 20150209960).

For claim 18, Eberst teaches: The method of claim 17, wherein the specific local geometric forms are created by add-on components arranged on the workpiece base body or by modifying an outer geometric form of the workpiece base body ([0040], variations and/or tolerances are, e.g., deviations in the shape and/or the position of the work piece. Variation in shape is achieved by modifying outer geometric form of the workpiece).



Li teaches wherein the specific local geometric forms are created by add-on components arranged on the workpiece base body ([0023], disclosing object may refer to a single component such as the hood of an automobile and in other embodiments, the term object may refer to multiple components such as an automobile body comprising a hood, doors, roof, fenders and so on. Hood, door, roof, fender etc. are all objects that are ad-on components. Abstract, disclosing system for tuning robot trajectory to obtain optimal material thickness on an object includes at least one robot adapted to dispense material. And tuner is connected to the controller to iteratively simulate dispensing of the material on the object based on movement of the robot, and to adjust dispensing of the material and movement of the robot to obtain a desired material thickness on the object. Figure 3, disclosing an automobile, automobile is base body).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Eberst to have wherein the specific local geometric forms are created by add-on components arranged on the workpiece base body as taught by Li to diversify industrial applicability of the robot.

For claim 19, Eberst teaches: The method of claim 16, 



However Eberst does not explicitly teach: wherein the first virtual workpiece comprises a superposition of a first number of geometric forms in the first region and a superposition of a second number of geometric forms in the second region, wherein the second virtual workpiece comprises a superposition of a third number of geometric forms in the first region and a superposition of a fourth number of geometric forms in the second region, and wherein the geometric forms in the first region and/or in the second region may be mutually exclusive in an actual implementation of the workpiece.

Li teaches wherein the first virtual workpiece comprises a superposition of a first form in the first region and a superposition of a second form in the second region, wherein the second virtual workpiece comprises a superposition of a third form in the first region and a superposition of a fourth geometric form in the second region, and wherein the geometric forms in the first region and/or in the second region may be mutually exclusive in an actual implementation of the workpiece ([0029], disclosing  display may provide a multi-dimensional view of the object(s), the robot(s) and the trajectory path of the robot(s) in relation to the object(s). And the display provides for viewing of the various simulation embodiments. [0023], 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Eberst to wherein the first virtual workpiece comprises a superposition of a first number of geometric forms in the first region and a superposition of a second number of geometric forms in the second region, wherein the second virtual workpiece comprises a superposition of a third number of geometric forms in the first region and a superposition of a fourth number of geometric forms in the second region, and wherein the geometric forms in the first region and/or in the second region may be mutually exclusive in an actual implementation of the workpiece as taught by Li to achieve uniform results throughout the workpiece.


Claims 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eberst (US Publication No. 20140371905).

For claim 24, Eberst teaches: The method of claim 23, 
wherein the first virtual workpiece is modified by removing those workpiece variants from the virtual workpiece that have local geometric forms for which the simulation of the robot movements reveal a risk of collision (abstract, disclosing the workpiece is simulated using the initial chart for one or several discrete states and the simulated process results are evaluated according to a pre-definable criterion. [0008], disclosing a state space, which describes variable parameter values that impact the processing and/or machining, wherein each point in the space represents a specific combination of possible parameter values. [0040], disclosing variations in the shape and position of the work piece and other parameter variations are to be taken into consideration, the original chart is simulated for various combinations of parameter variations and/or imperfections. A state is a particular combination of parameter values of workpiece. [0043], disclosing states for which a specific number or a specific portion (expressed as a percentage) of paths are not feasible and/or executable (or are only insufficiently feasible and/or executable), or for which the result of the process will not comply with the criterion for quality over a sufficiently large area of the work piece (predefined threshold value), will be discarded as a result of this evaluation and will not be further processed. [0040], disclosing chart is simulated for various combinations of parameter variations and/or imperfections, in order to determine whether the chart can be implemented in principle for the relevant case (i.e. the path is feasible without collision. A path is feasible without collision and not feasible when a collision is expected. As states that require paths that are not feasible are discarded, the parameter values modifying the object are discarded as well i.e. the virtual workpiece is modified)


However as same robot is working on both first and second region of workpiece, it would have been obvious to evaluate and adjust variations of workpiece for collision avoidance in all workable or required work regions of the workpiece. 
 
For claim 26, Modified Eberst teaches: The method of claim 24, wherein the modified virtual workpiece is further modified by removing those workpiece variants from the modified virtual workpiece that have local geometric forms in the first or second region for which the simulation of the robot movements reveals a collision risk (as explained in claim 24, virtual workpiece is evaluated and modified for collision avoidance in all workable regions of the workpiece i.e. first as well as second region).

For claim 27, modified Eberst teaches: The method of claim 24, further comprising: assigning the determined robot movements or a robot program derived therefrom to the workpiece variants contained in the modified virtual workpiece ([0011], disclosing preparing an initial chart comprising a plurality of tool paths for a work piece in a specific target position and for specific process parameters that describe the processing and/or machining, wherein one tool path defines the desired movement of the tool along the work piece. [0040], disclosing variations in the shape and position of the work piece and other parameter variations are to be taken into consideration, the original chart is simulated for various combinations of parameter variations and/or imperfections, in order to determine whether the chart can be implemented in principle for the relevant case (i.e. the path is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US Publication No. 20190202055) teaches of generating and adjusting path of robot based on virtual objects (see [0016]).
Schuerer (US Publication No. 20110196533) teaches of simulation of an object and robot to identify segments of robot path leading to collisions (see [0020]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664